          Case 4:18-cv-00272-DCN Document 26 Filed 03/08/21 Page 1 of 17




                               UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF IDAHO

    NICHOLAS J. LONGEE,
                                                          Case No. 4:18-cv-00272-DCN
                           Petitioner,
                                                          MEMORANDUM DECISION AND
          v.                                              ORDER

    IDOC DIRECTOR JOSH TEWALT,1

                           Respondent.

        Pending before the Court is an Amended Petition for Writ of Habeas Corpus filed

by Idaho prisoner Nicholas J. Longee (“Petitioner” or “Longee”). The Amended Petition

challenges Petitioner’s Twin Falls County convictions of grand theft by possession of

stolen property, unlawful possession of a firearm, and solicitation of grand theft by

disposing of stolen property. See Dkt. 10. The Amended Petition is now fully briefed and

ripe for adjudication.

        The Court takes judicial notice of the records from Petitioner’s state court

proceedings, which have been lodged by Respondent. Dkt. 17, 20; see Fed. R. Evid. 201(b);


1
  Petitioner has been released on parole. Therefore, the Director of the Idaho Department of Correction is
the appropriate respondent in this case. See Adv. Cmte. Notes to Rule 2 of the Rules Governing Section
2254 Cases (“Habeas Rules”) (stating that, if a petitioner is on probation or parole, the proper respondents
in a federal habeas corpus matter are “the particular probation or parole officer responsible for supervising
the [petitioner], and the official in charge of the parole or probation agency, or the state correctional agency,
as appropriate.”) (emphasis added).


MEMORANDUM DECISION AND ORDER - 1
        Case 4:18-cv-00272-DCN Document 26 Filed 03/08/21 Page 2 of 17




Dawson v. Mahoney, 451 F.3d 550, 551 n.1 (9th Cir. 2006). Having carefully reviewed the

record in this matter, including the state court record, the Court concludes that oral

argument is unnecessary. See D. Idaho L. Civ. R. 7.1(d). Accordingly, the Court will enter

the following Order denying habeas corpus relief.

                                     BACKGROUND

       Absent clear and convincing evidence to the contrary, see 28 U.S.C. § 2254(e)(1),

the following facts of Petitioner’s case, as described by the Idaho Court of Appeals, are

presumed correct:

              In 2012, a home was burglarized and five guns, jewelry, and a
              pillowcase were taken from the residence. After an
              investigation, Longee was charged with burglary, grand theft
              by possession of stolen property, unlawful possession of a
              firearm, solicitation of grand theft by disposing of stolen
              property, and a persistent violator sentencing enhancement
              which was based upon two prior burglary convictions. At a
              preliminary hearing, the magistrate found that the State failed
              to meet its burden of proof on the burglary charge, and Longee
              was bound over only on the remaining charges.

State’s Lodging E-5 at 2. Petitioner was found guilty. The Idaho Court of Appeals affirmed

Petitioner’s convictions but remanded for resentencing, finding the evidence insufficient

to support the persistent violator enhancement. State’s Lodging B-4.

       Petitioner later obtained state post-conviction relief and was granted a new trial. The

prosecution refiled the burglary charge, which was consolidated with the other charges for

the second trial. State’s Lodging E-5 at 2.

       At trial, “there were competing stories presented through various witnesses as to the

events surrounding the burglary.” Id. The prosecution argued that Petitioner committed the



MEMORANDUM DECISION AND ORDER - 2
        Case 4:18-cv-00272-DCN Document 26 Filed 03/08/21 Page 3 of 17




burglary and then gave the stolen property to Omar Padilla and Kenneth Worth to sell.

Petitioner, however, claimed that Padilla or Worth committed the burglary, that Padilla

tried to get Petitioner to sell the guns, and that Padilla and Worth then framed Petitioner

for the burglary. Id.

       Padilla testified at the second trial, but Worth invoked the Fifth Amendment and did

not do so. Worth had testified at the preliminary hearing and the first trial, however, and

this testimony was read into the record at the second trial. A police interview of Worth was

also introduced at the second trial. Padilla testified, and Worth had previously testified,

consistently with the state’s theory of the crime—that Petitioner had stolen the guns and

then gave them to Padilla and Worth to sell them.

       The trial court excluded, as inadmissible hearsay, the testimony of Jason Ward and

certain testimony of Donald Gurley, two inmates who had been incarcerated with Kenneth

Worth. These inmates would have testified as to statements that Worth purportedly made

to them, statements that inculpated Worth and Padilla in the burglary, but not Petitioner.

State’s Lodging E-2 at 5–13.

       Following the second trial, Petitioner was found guilty and sentenced to concurrent

unified terms of twenty years with five years fixed. State’s Lodging D-8 at 32–40.

       Petitioner appealed, arguing that the trial court abused its discretion by excluding

Ward’s and Gurley’s testimony about Worth’s statements, thereby violating his right to

present a complete defense as guaranteed by the Compulsory Process and Due Process

Clauses of the United States Constitution. State’s Lodging E-2. The Idaho Court of Appeals

rejected this argument and affirmed the convictions and sentence, and the Idaho Supreme


MEMORANDUM DECISION AND ORDER - 3
        Case 4:18-cv-00272-DCN Document 26 Filed 03/08/21 Page 4 of 17




Court denied review. State’s Lodging E-5, E-8.

                                       DISCUSSION

       In the instant Amended Petition, Petitioner asserts the same claim as he did on direct

appeal—that the exclusion of the hearsay testimony of Ward and Gurley violated

Petitioner’s right to present a complete defense. For the reasons that follow, the Court will

deny habeas relief.

1.     Habeas Corpus Standards of Law

       A federal court may grant habeas corpus relief when it determines that the petitioner

“is in custody in violation of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2254(a). If the state court has adjudicated a claim on the merits, habeas relief is

further limited by § 2254(d), as amended by the Anti-terrorism and Effective Death Penalty

Act of 1996 (“AEDPA”). Under AEDPA, federal habeas relief may be granted only where

the state court’s adjudication of the petitioner’s claim:

               (1)    resulted in a decision that was contrary to, or
                      involved an unreasonable application of, clearly
                      established Federal law, as determined by the
                      Supreme Court of the United States; or

              (2)     resulted in a decision that was based on an
                      unreasonable determination of the facts in light
                      of the evidence presented in the State court
                      proceeding.

28 U.S.C. § 2254(d). “Deciding whether a state court’s decision involved an unreasonable

application of federal law or was based on an unreasonable determination of fact requires

the federal habeas court to train its attention on the particular reasons—both legal and

factual—why state courts rejected a state prisoner’s federal claims and to give appropriate


MEMORANDUM DECISION AND ORDER - 4
        Case 4:18-cv-00272-DCN Document 26 Filed 03/08/21 Page 5 of 17




deference to that decision.” Wilson v. Sellers, 138 S. Ct. 1188, 1191–92 (2018) (internal

quotation marks and citations omitted).

       Deference is required under § 2254(d) even if the highest state court denied the

petitioner’s claim without expressly addressing it. In such a case, the Court must “‘look

through’ the unexplained decision to the last related state-court decision that ... provide[s]

a relevant rationale.” Id. at 1192. The Court then presumes that “the unexplained decision

adopted the same reasoning,” though this presumption can be rebutted. Id.

       When a party contests the state court’s legal conclusions, including application of

the law to the facts, § 2254(d)(1) governs. That section consists of two alternative tests: the

“contrary to” test and the “unreasonable application” test.

       Under the first test, a state court’s decision is “contrary to” clearly established

federal law “if the state court applies a rule different from the governing law set forth in

[the Supreme Court’s] cases, or if it decides a case differently than [the Supreme Court]

[has] done on a set of materially indistinguishable facts.” Bell v. Cone, 535 U.S. 685, 694

(2002). Under the second test, to satisfy the “unreasonable application” clause of

§ 2254(d)(1), the petitioner must show that the state court—although identifying “the

correct governing legal rule” from Supreme Court precedent—nonetheless “unreasonably

applie[d] it to the facts of the particular state prisoner’s case.” Williams (Terry) v. Taylor,

529 U.S. 362, 407 (2000). “Section 2254(d)(1) provides a remedy for instances in which a

state court unreasonably applies [Supreme Court] precedent; it does not require state courts

to extend that precedent or license federal courts to treat the failure to do so as error.” White

v. Woodall, 572 U.S. 415, 426 (2014) (emphasis omitted).


MEMORANDUM DECISION AND ORDER - 5
        Case 4:18-cv-00272-DCN Document 26 Filed 03/08/21 Page 6 of 17




       Because AEDPA is designed “to ensure that federal habeas relief functions as a

guard against extreme malfunctions in the state criminal justice systems, and not as a means

of error correction,” a federal court cannot grant habeas relief simply because it concludes

in its independent judgment that the state court’s decision is incorrect or wrong. Greene v.

Fisher, 565 U.S. 34, 38 (2011) (internal citation and quotation marks omitted). Rather, the

state court’s application of federal law must be objectively unreasonable to warrant relief.

If there is any possibility that fair-minded jurists could disagree on the correctness of the

state court’s decision, § 2254(d)(1) precludes relief. Nevada v. Jackson, 569 U.S. 505, 508–

09 (2013).

       The Supreme Court has emphasized that “even a strong case for relief does not mean

the state court’s contrary conclusion was unreasonable.” Richter, 562 U.S. at 102. To be

entitled to habeas relief under § 2254(d)(1), “a state prisoner must show that the state

court’s ruling on the claim being presented in federal court was so lacking in justification

that there was an error well understood and comprehended in existing law beyond any

possibility for fairminded disagreement.” Id. at 103.

       “Clearly established federal law” means the governing legal principles set forth in

the holdings—not the dicta—of the United States Supreme Court, as of the time the state

court rendered its decision. Williams, 529 U.S. at 412. The habeas statute does not require

an identical factual pattern before a legal rule must be applied. To the contrary, state courts

must reasonably apply the rules squarely established by the Supreme Court’s holdings to

the facts of each case. See White, 572 U.S. at 427.




MEMORANDUM DECISION AND ORDER - 6
        Case 4:18-cv-00272-DCN Document 26 Filed 03/08/21 Page 7 of 17




       On the other hand, if a habeas court must extend a rationale before it can apply to

the facts at hand, then by definition the rationale was not clearly established at the time of

the state court’s decision. Id. at 407. A federal habeas court “may not overrule a state court

for … holding a view different from its own” when the precedent from the Supreme Court

“is, at best, ambiguous.” Mitchell v. Esparza, 540 U.S. 12, 17 (2003). Although circuit

precedent may be persuasive authority for determining whether a state court decision is an

unreasonable application of Supreme Court precedent, Duhaime v. Ducharme, 200 F.3d

597, 600–01 (9th Cir. 2000), a federal court may not refine or sharpen a general principle

of Supreme Court habeas corpus jurisprudence into a specific legal rule that the Court itself

has not announced, Lopez v. Smith, 574 U.S. 1, 7 (2014).

       If no Supreme Court decision confronted the specific question presented by a state

prisoner’s federal habeas petition—that is, if the circumstances of a petitioner’s case are

only similar to the Supreme Court’s precedents—then the state court’s decision cannot be

“contrary to” any holding from the Supreme Court. Woods v. Donald, 575 U.S. 312, 317

(2015) (per curiam). By the same token, a state court cannot unreasonably apply established

federal law that does not exist. See, e.g., Wright v. Van Patten, 552 U.S. 120, 126 (2008)

(per curiam); Carey v. Musladin, 549 U.S. 70, 77 (2006).

       To be eligible for relief under § 2254(d)(2), the petitioner must show that the state

court decision was based upon factual determinations that were “unreasonable ... in light

of the evidence presented in the State court proceeding.” A “state-court factual

determination is not unreasonable merely because the federal habeas court would have

reached a different conclusion in the first instance.” Wood v. Allen, 558 U.S. 290, 301


MEMORANDUM DECISION AND ORDER - 7
        Case 4:18-cv-00272-DCN Document 26 Filed 03/08/21 Page 8 of 17




(2010); see also Schriro v. Landrigan, 550 U.S. 465, 473 (2007) (“The question under

AEDPA is not whether a federal court believes the state court’s determination was incorrect

but whether that determination was unreasonable—a substantially higher threshold.”).

State court factual findings are presumed to be correct and are binding on the federal court

unless the petitioner rebuts this presumption by clear and convincing evidence. 28 U.S.C.

§ 2254(e)(1); see Kirkpatrick v. Chappell, 926 F.3d 1157, 1170 (9th Cir. 2019) (holding

that § 2254(e)(1) “appears to apply to all factual determinations made by state courts”).

       If a petitioner satisfies § 2254(d)—either by showing that the state court’s

adjudication of the claim was contrary to, or an unreasonable application of Supreme Court

precedent or by establishing that the state court’s factual findings were unreasonable—then

the federal habeas court must review the petitioner’s claim de novo, meaning without

deference to the state court’s decision. Hurles, 752 F.3d at 778. When considering a habeas

claim de novo, a district court may, as in the pre-AEDPA era, draw from both United States

Supreme Court and circuit precedent, limited only by the non-retroactivity rule of Teague

v. Lane, 489 U.S. 288 (1989).

       Even under de novo review, however, if the factual findings of the state court are

not unreasonable under § 2254(d)(2), the Court must apply the presumption of correctness

found in 28 U.S.C. § 2254(e)(1) to any facts found by the state courts. Pirtle v. Morgan,

313 F.3d 1160, 1167–68 (9th Cir. 2002); Kirkpatrick, 926 F.3d at 1170 (“Unlike §

2254(d), § 2254(e)(1)’s application is not limited to claims adjudicated on the merits [by a

state court].”). Conversely, if a state court factual determination is unreasonable, the federal

court is not limited by § 2254(e)(1) and may consider evidence outside the state court


MEMORANDUM DECISION AND ORDER - 8
         Case 4:18-cv-00272-DCN Document 26 Filed 03/08/21 Page 9 of 17




record, except to the extent that § 2254(e)(2) might apply. Murray v. Schriro, 745 F.3d at

1000.

2.      Factual Basis of Petitioner’s Claim

        The State’s theory at trial was that Petitioner stole the guns and later transferred

them to Kenneth Worth and Omar Padilla to sell. At trial, Petitioner sought the admission

of testimony, offered by two inmates, regarding statements that Worth made while he was

in custody.

        Jason Ward would have testified that he had a conversation about the burglary with

two inmates, one of whom wore a nametag reading “Kenneth Worth.” According to Ward:

               He, Kenneth Worth, said that Longee was saying bad things
               about him, calling him a rat, and he didn’t understand why
               because he, Kenneth Worth, was the one that did the burglary
               with a Mexican guy named Omar Padilla, and Omar Padilla is
               the one that ended up with the guns.

               I asked why Longee would say that about him, and he said that
               Longee was telling people that Kenneth Worth was saying that
               Longee did the burglary and had the guns. Worth then said that
               that wasn’t true.

State’s Lodging D-5 at 549–50 (emphasis added).

        The other inmate witness, Donald Gurley, also would have testified as to statements

made by Worth. Worth purportedly told Gurley that, once Padilla had blamed Petitioner

for the burglary, Worth had no choice but to go along with that story. Id. at 595. Worth

also told Gurley, “Those were ours, and we took them,” meaning that Worth and Padilla—

not Petitioner—stole the guns. Id.

        Petitioner sought admission of this hearsay testimony under Idaho Rule of Evidence



MEMORANDUM DECISION AND ORDER - 9
        Case 4:18-cv-00272-DCN Document 26 Filed 03/08/21 Page 10 of 17




804(b)(3), a hearsay exception for statements against the interest of the declarant. That rule

permits the admission of hearsay statements if the declarant is unavailable and if

corroborating circumstances clearly indicate the trustworthiness of the statement.2 See

Idaho R. Evid. 804(b)(3).

       The state objected, arguing that there were not sufficient corroborating

circumstances to support the admission of Worth’s hearsay statements to Ward and Gurley.

The trial court initially agreed, but gave the parties time to research the issue. State’s

Lodging D-5 at 552–53, 596–601. After further argument, id. at 635–46, the trial court

again concluded that the statements were not supported by sufficient corroborating

circumstances:

               Well, it’s a well-argued and well-presented point, and it is a
               close point. I didn’t see, before, the clearly corroborating
               circumstances, and I don’t at this point, and I’ll abide by the
               [earlier] ruling; although, I acknowledge that it’s very—it’s
               closer in light of the decisions that have been cited.

Id. at 647. The court excluded Ward’s and Gurley’s hearsay testimony as unreliable under

Rule 804(b)(3).

3.     Clearly Established Law

       A criminal defendant has a constitutional right to present a complete defense,

whether that right is “rooted directly in the Due Process Clause of the Fourteenth

Amendment[] or in the Compulsory Process or Confrontation clauses of the Sixth

Amendment.” Crane v. Kentucky, 476 U.S. 683, 690 (1986). But that right “is not absolute



2
 Because Worth invoked the Fifth Amendment right to be free from compelled self-incrimination and did
not testify at the second trial, he was unavailable for purposes of Rule 804(b)(3).


MEMORANDUM DECISION AND ORDER - 10
       Case 4:18-cv-00272-DCN Document 26 Filed 03/08/21 Page 11 of 17




and may, in appropriate cases, bow to accommodate other legitimate interests in the

criminal trial process,” including restrictions imposed by evidentiary rules. Chambers v.

Mississippi, 410 U.S. 284, 296 (1973).

       State courts unquestionably have the power “to exclude evidence through the

application of evidentiary rules that … serve the interests of fairness and reliability.”

Crane, 476 U.S. at 690. The accused—just like the prosecution—“must comply with

established rules of procedure and evidence designed to assure both fairness and reliability

in the ascertainment of guilt and innocence.” Chambers, 410 U.S. at 302.

       State evidentiary rules “may not be applied mechanistically to defeat the ends of

justice.” Id. However, because “rulemakers have broad latitude under the Constitution to

establish rules excluding evidence from criminal trials,” only rarely is “the right to present

a complete defense … violated by the exclusion of defense evidence under a state rule of

evidence.” Nevada v. Jackson, 569 U.S. 505, 509 (2013) (per curiam) (internal quotation

marks omitted).

       The right to present a defense as discussed in Chambers is clearly established federal

law for purposes of 28 U.S.C. § 2254(d)(1). Christian v. Frank, 595 F.3d 1076, 1081 n.7

(9th Cir. 2010). From Chambers, then, the clearly established law on the right to present a

defense is this: The exclusion of evidence under a state evidentiary rule does not violate

the constitutional right to present a defense so long as the rule is designed to ensure, and

the exclusion of the evidence promotes, the “fairness and reliability in the ascertainment of

guilt and innocence.” 410 U.S. at 302. But, if the evidence at issue is “competent, reliable

… [and] central to the defendant’s claim of innocence” or other defense, then it may not


MEMORANDUM DECISION AND ORDER - 11
       Case 4:18-cv-00272-DCN Document 26 Filed 03/08/21 Page 12 of 17




be excluded under a state evidentiary rule absent a “valid state justification.” Crane, 476

U.S. at 690.

       Rule 804(b)(3) of the Idaho Rules of Evidence “serves the important role of

excluding testimony that lacks significant indicia of reliability.” Rhoades v. Henry, 638

F.3d 1027, 1036 (9th Cir. 2011). Therefore, the Ninth Circuit has held that excluding a

statement against interest as unreliable under Rule 804(b)(3) does not violate the

Constitution if the statement (1) is unsupported by other evidence, (2) is not probative, or

(3) is not central to the defense of the accused. Id. (“Of course a confession may have great

probative value, but it also may not, and if not—as here—it may be excluded. With nothing

to back up [the declarant’s] confession, it was unreliable … [and] could not realistically

have been a major part of Rhoades’s defense ….”) (internal citation omitted).

4.     Petitioner Is Not Entitled to Habeas Relief

       A.      Decision of the Idaho Court of Appeals

       The Idaho courts have determined that, where relevant evidence is excluded under

the Idaho Rules of Evidence, the right to present a defense is violated only where the trial

court abuses its discretion in excluding the evidence. State v. Self, 85 P.3d 1117, 1121

(Idaho Ct. App. 2003). A trial court does not abuse its discretion in excluding evidence if

it reasonably concludes that “other legitimate interests,” such as the ensuring that the

evidence is reliable, “outweigh the defendant’s interest in presenting the evidence.” Id.

       Whether to admit evidence under Idaho Rule of Evidence 804(b)(3) depends on

“whether evidence in the record corroborating and contradicting the declarant’s statement

would permit a reasonable person to believe that the statement could be true.” State v.


MEMORANDUM DECISION AND ORDER - 12
       Case 4:18-cv-00272-DCN Document 26 Filed 03/08/21 Page 13 of 17




Meister, 220 P.3d 1055, 1061 (Idaho 2009) (emphasis and internal quotation marks

omitted). If not, the evidence should be excluded. Idaho courts apply a seven-factor

balancing test in determining whether to admit evidence under Rule 804(b)(3):

              (1) whether the declarant is unavailable; (2) whether the
              statement is against the declarant’s interest; (3) whether
              corroborating circumstances exist which clearly indicate the
              trustworthiness of the exculpatory statement, taking into
              account contradictory evidence, the relationship between the
              declarant and the listener, and the relationship between the
              declarant and the defendant; (4) whether the declarant has
              issued the statement multiple times; (5) whether a significant
              amount of time has passed between the incident and the
              statement; (6) whether the declarant will benefit from making
              the statement; and (7) whether the psychological and physical
              surroundings could affect the statement.

State v. Meister, 220 P.3d 1055, 1061 n.7 (Idaho 2009).

       The Idaho Court of Appeals applied these principles to Petitioner’s claim that the

exclusion of Ward’s and Gurley’s hearsay testimony violated his right to present a defense.

State’s Lodging E-5 at 3–4. Relying on the seven-factor test set forth in State v. Meister,

the appellate held that the district court did not abuse its discretion in finding insufficient

corroborating circumstances to render Ward’s and Gurley’s testimony reliable:

                     Longee asserts that the district court abused its
              discretion in finding insufficient corroborating circumstances
              and refusing to admit [Worth’s] hearsay statements.
              Specifically, Longee contends the district erred by not
              expressly applying all of the Meister factors. Longee also
              contends that the district court invaded the province of the jury
              by “concern[ing] itself with whether it believed the statements
              were true” rather than “asking whether evidence in the record
              corroborating and contradicting the declarant's statement[s]
              would permit a reasonable person to believe that the
              statement[s] could be true.” A review of the record shows that
              the district court correctly perceived the issue as one of


MEMORANDUM DECISION AND ORDER - 13
     Case 4:18-cv-00272-DCN Document 26 Filed 03/08/21 Page 14 of 17




          discretion, acted within the bounds of its discretion and
          consistently with applicable legal standards, and reached its
          decision by an exercise of reason. Contrary to Longee’s claim,
          the district court was not required to articulate its finding on
          each factor set forth in Meister, and the failure to do so does
          not mean the district court “neglect[ed]” the relevant factors or
          abused its discretion. It was also not an abuse of discretion for
          the district court to focus on the corroboration requirement,
          which it characterized as a “critical factor.” Idaho Rule of
          Evidence 804(b)(3) precludes admission “unless corroborating
          circumstances clearly indicate the trustworthiness of the
          statement” and the factors set forth in Meister inform that
          inquiry. Although the district court did not reference
          the Meister factors individually, it does not mean the district
          court neglected, ignored or disregarded them, particularly
          when presented with the factors in conjunction with the parties’
          arguments.

                  We also reject Longee’s contention that the district
          court applied a standard of whether it personally believed the
          hearsay statements rather than the applicable reasonable person
          standard. The only basis Longee offers for this claim is the
          district court’s statement that “it’s a well-argued and well-
          presented point, and it is a close point. I didn’t see, before, the
          clearly corroborating circumstances, and I don’t at this point,
          and I’ll abide by the ruling; although, I acknowledge that its
          very—it’s closer in light of the decisions that have been cited.”
          The district court’s use of the word “I” in its oral ruling, finding
          there were insufficient corroborating circumstances to admit
          the hearsay, does not translate into a conclusion that the district
          court ignored the applicable legal standard. Indeed, the district
          court’s comments do not indicate the district court’s belief
          regarding the statements. The quoted language only reflects
          that the district court found insufficient corroborating
          circumstances, which is the correct legal standard the district
          court was to apply. The district court understood and applied
          the correct legal standard and reached its decision by
          exercising reason. Accordingly, we conclude that the district
          court did not abuse its discretion.




MEMORANDUM DECISION AND ORDER - 14
       Case 4:18-cv-00272-DCN Document 26 Filed 03/08/21 Page 15 of 17




Id. at 5–6 (emphasis added). By concluding that the trial court did not abuse its discretion,

the court of appeals necessarily concluded that the exclusion of the evidence did not violate

Petitioner’s right to present a defense. See Self, 85 P.3d at 1121.

       B.     The State Court’s Rejection of Petitioner’s Claim Was Not Unreasonable
              under AEDPA

       Clearly established Supreme Court precedent permits a state court to exclude

hearsay evidence of a third-party confession so long as the exclusion promotes the fairness

and reliability of the proceeding. Chambers, 410 U.S. at 302. Following this principle,

Idaho courts have determined that a trial court does not violate the right to present a

defense, by excluding hearsay statements as unreliable, unless the court abuses its

discretion. Self, 85 P.3d at 1121. There is no clearly established Supreme Court precedent

that would preclude this interpretation as objectively unreasonable under § 2254(d). See

Woods, 575 U.S. at 317 (“Because none of our cases confront the specific question

presented by this case, the state court’s decision could not be contrary to any holding from

this Court.”) (internal quotation marks omitted).

       Further, the Idaho Court of Appeals’ decision that the trial court appropriately

exercised its discretion in excluding evidence of Worth’s hearsay statements was not

objectively unreasonable. Both the trial court’s decision to exclude the evidence and the

appellate court’s affirmance are fully consistent with Rhoades, 638 F.3d at 1035–36, in

which the Ninth Circuit held that the exclusion of a third-party hearsay confession as

unreliable did not violate the Constitution. This supports the Court’s conclusion that the




MEMORANDUM DECISION AND ORDER - 15
       Case 4:18-cv-00272-DCN Document 26 Filed 03/08/21 Page 16 of 17




state court’s rejection of Petitioner’s claim did not unreasonably apply clearly established

law. See Duhaime, 200 F.3d at 600–01.

       The Idaho Court of Appeals appropriately analyzed the trial court’s decision to

exclude the hearsay statements, and this Court cannot say that all fair-minded jurists would

disagree with the state appellate court’s decision. Reasonable jurists could conclude that

the exclusion of Ward’s and Gurley’s hearsay testimony promoted “fairness and reliability

in the ascertainment of guilt and innocence” and, therefore, did not violate Petitioner’s right

to present a defense. Chambers, 410 U.S. at 302. Therefore, Petitioner has not established

that he is entitled to relief under AEDPA.

                                      CONCLUSION

       For the foregoing reasons, the Idaho Court of Appeals’ rejection of Petitioner’s

habeas claim was not contrary to, or a unreasonable application of, clearly established

Supreme Court precedent, nor was it based on an unreasonable determination of the facts.

See 28 U.S.C. § 2254(d). Accordingly, the Court must deny the Amended Petition.

                                          ORDER

       IT IS ORDERED:

       1.     Josh Tewalt, the Director of the Idaho Department of Correction, is

              SUBSTITUTED for Warden Armstrong as the Respondent in this case.

       2.     The Amended Petition for Writ of Habeas Corpus (Dkt. 10) is DENIED, and

              this entire action is DISMISSED with prejudice.

       3.     The Court does not find its resolution of this habeas matter to be reasonably

              debatable, and a certificate of appealability will not issue. See 28 U.S.C.


MEMORANDUM DECISION AND ORDER - 16
     Case 4:18-cv-00272-DCN Document 26 Filed 03/08/21 Page 17 of 17




          § 2253(c); Habeas Rule 11. If Petitioner wishes to appeal, he must file a

          timely notice of appeal with the Clerk of Court. Petitioner may seek a

          certificate of appealability from the Ninth Circuit by filing a request in that

          court.


                                             DATED: March 8, 2021


                                             _________________________
                                             David C. Nye
                                             Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 17
